Citation Nr: 0815750	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-02 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for patellar 
tendonitis of the left knee from July 1, 2003, and a rating 
in excess of 10 percent from March 1, 2005.  

2.  Entitlement to an initial compensable rating for 
hemorrhoids from July 1, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from May 1982 to June 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, granting entitlement 
of the veteran to service connection for patellar tendonitis 
of the left knee and for hemorrhoids, with assignment of a 0 
percent evaluation for each as of July 1, 2003.  Service 
connection for low back and skin disorders was also denied at 
that time, and an appeal relating thereto was thereafter 
initiated and perfected, although the RO by subsequent rating 
action in March 2006 granted service connection for each such 
disability, thereby removing such matters from the Board's 
appellate jurisdiction.  

Regarding the veteran's service-connected left knee disorder, 
the RO in its rating decision of March 2005 increased the 
initial rating therefor from 0 to 10 percent, effective from 
March 1, 2005, although it was not specifically addressed in 
the body of that determination.  Such matter was addressed in 
the supplemental statement of the case furnished to the 
veteran in March 2006 and payment data reflect that the 
veteran's compensation rate was based on a 10 percent rating 
for left knee disability.  

Regarding the issues of entitlement to increased ratings for 
the service-connected hemorrhoids and left knee disability 
prior to March 1, 2005, the Board notes that veteran has 
challenged the initial disability ratings by seeking 
appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (noting distinction between claims stemming from an 
original rating versus increased rating); see also Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992) (discussing 
aspects of a claim for increased disability rating).  
Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  Fenderson, 12 Vet. App. at 126.

The claim for an initial or staged rating in excess of 10 
percent for patellar tendonitis of the left knee from March 
1, 2005, is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  Throughout the appellate period, the veteran's service-
connected hemorrhoids are shown to be large, but not 
thrombotic, irreducible, or with excessive redundant tissue, 
secondary anemia, or fissures.  

2.  Prior to March 1, 2005, the veteran's service-connected 
patellar tendonitis of the left knee was manifested by no 
objective abnormality, including limitation of motion, 
subluxation, instability, ankylosis, arthritis, or element of 
pain and functional loss.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7336 (2007).

2.  The criteria for an initial compensable rating for 
patellar tendonitis of the left knee prior to March 1, 2005, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5014, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  

a.  Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2003 letter sent to the veteran by the RO adequately 
apprised her of the information and evidence needed to 
substantiate the claims.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The November 2003 and September 2006 letters from the RO to 
the veteran satisfy these mandates.  It informed the veteran 
that he must offer proof that his service-connected left knee 
disability and hemorrhoids are worse than currently rated.  
This correspondence in combination with the earlier VCAA 
letter of November 2003 clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records, 
employment records and records held by any Federal agency, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  It also made clear 
that, although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  Such letters informed him about 
the Dingess elements relating to assignment of effective 
dates and calculation of disability ratings.  The Board thus 
finds that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With specific reference to the two initial rating claims on 
appeal, since both claims are downstream issues from that of 
service connection (for which a VCAA letter was duly sent in 
November 2003), another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the 
United States Court of Appeals for Veterans Claims (Court) 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006). 

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA provided VCAA notice to the veteran prior to the March 
2004 RO decision that is the subject of this appeal, but 
notice pursuant to the March 2006 holding in Dingess-Hartman, 
necessarily followed that adjudication.  Where such an error 
has occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

To show that the error did not affect the essential fairness 
of the adjudication, VA must demonstrate that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) That any defect was cured by actual knowledge on the part 
of the claimant, per Vazquez-Flores ("(a)ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, supra.  

It is also pertinent to note that Vazquez-Flores involved a 
claim for an increased rating whereas this case concerns the 
propriety of an initial evaluation, rather than a claimed 
increase in an existing evaluation.  Since the issues in this 
case are downstream from that of service connection (for 
which a VCAA letter was duly sent in October 2003), according 
to VAOPGCPREC 8-2003 (Dec. 22, 2003), another VCAA notice is 
not required.  Moreover, in terms of the Vazquez-Flores 
requirements, the record reflects that the RO has directly 
advised the veteran of the rating criteria for the evaluation 
of his service-connected hemorrhoids and left knee disorder, 
and, in addition, instructed him that upon a showing of pain 
and functional loss resulting in additional limitation of 
motion of the left knee, an increased evaluation therefor may 
be in order.  The veteran has acknowledged his receipt of 
this information and the allegations he advances are 
reflective of the applicable rating criteria.  

In this instance, the Board determines that any presumed 
prejudice to the veteran as a result of the belated VCAA 
notice has been rebutted based on the circumstances of this 
case.  Any timing error prior to March 2006 issuance of a 
supplemental statement of the case cured any such error.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  While it is 
also evident that Dingess-Hartman notice was not then 
followed by any further adjudication or issuance of a 
decisional document, the record does not set forth a factual 
predicate for the assignment of initial ratings in excess of 
0 percent for hemorrhoids, or for a left knee disorder prior 
to March 1, 2005, there being no showing of the necessary 
criteria for the assignment of compensable ratings for either 
disorder.  To that extent, there can be no resulting 
prejudice to the veteran.  Mayfield, 19 Vet. App. at 128 
("the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim."  

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).  

All pertinent examination and treatment records have been 
obtained and made a part of the appellant's claims folder to 
the extent that such records have been adequately identified 
or are otherwise available.  Notice is taken that the 
evidence of record includes various medical records compiled 
since the veteran's separation from service, in addition to 
reports of two VA medical examinations afforded the veteran 
in connection with the instant appeal.  Findings from the VA 
medical examinations are sufficiently detailed and 
comprehensive in scope so as to permit the Board to fairly 
and accurately rate the disorder(s) in question and it is of 
note that the veteran does not contend otherwise.  To that 
end, the Board may proceed to adjudicate the merits of the 
claims without further remand as to those matters.  38 C.F.R. 
§§ 3.326, 3.327. 

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.  

II.  Initial Rating for Hemorrhoids

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate DCs identify the various 
disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor, 38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran alleges that he is entitled to a compensable 
rating for his hemorrhoids on the basis of bleeding from 
three, large external hemorrhoids, along with pain upon 
sitting and walking.  He argues that the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), affords a basis for a 
compensable evaluation.   

The veteran's service-connected hemorrhoids are currently 
evaluated as noncompensable under DC 7336.  Under this code, 
external or internal hemorrhoids are assigned a 
noncompensable rating when they are mild or moderate.  A 10 
percent disability rating is assigned when external or 
internal hemorrhoids are large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A maximum 20 percent disability rating is 
assigned when there are external or internal hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.

The initial post-service VA medical examination in December 
2003 showed only external hemorrhoids to be present, which 
were reducible.  There was no evidence of bleeding, 
thrombosis, frequent recurrence, or excessive redundant 
tissue.  The diagnosis was of hemorrhoids, with subjective 
complaints of swelling and objective evidence of three, large 
internal hemorrhoids without resulting significant anemia or 
malnutrition.  Further evaluation by VA in February 2005 
revealed no signs of anemia or fissures.  There were noted to 
be three external hemorrhoids present, which were 0.3 
centimeters in size.  No evidence of bleeding or thrombosis 
was indicated.  The diagnosis was of external hemorrhoids 
with no evidence of active bleeding or thrombosis.  

Sigmoidoscopy performed by VA in January 2006 for routine 
colorectal cancer screening demonstrated the presence of non-
thrombosed internal hemorrhoids.  

In all, the medical data on file fail to corroborate the 
veteran's assertions that a compensable rating for his 
hemorrhoids is warranted.  Medical evidence confirms the 
existence of both internal and external hemorrhoids.  None of 
it, however, shows that they are large or thrombotic, 
irreducible, and with excessive redundant tissue evidencing 
frequent recurrences.  Thus, the criteria for a compensable 
evaluation are not met from the time service connection was 
granted to the present.  Fenderson, supra.  

Contrary to the veteran's allegations, the holding in DeLuca 
is not for application in a case, such as this one, where the 
question presented is that of the level of severity 
associated with a non-musculoskeletal disorder.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, supra.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for an 
initial or staged compensable rating for hemorrhoids.  
Accordingly, the benefit of the doubt doctrine does not apply 
to the instant case.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Initial Rating Prior to March 1, 2005, for a Left Knee 
Disability

By rating action in March 2004, service connection was 
established for patellar tendonitis of the left knee and a 0 
percent evaluation was assigned therefor under DC 5014, 
effective from July 1, 2003.  That 0 percent rating remained 
in effect until increased to 10 percent, effective from March 
1, 2005, and, hence, the issue presented by this appeal is 
whether a compensable initial rating for patellar tendonitis 
is for assignment prior to March 1, 2005.  (The question of 
what rating is assignable on and after March 1, 2005, 
addressed in the Remand portion of this document that 
follows).  

DC 5014 provides that osteomalacia is to be rated based on 
limitation of motion of affected parts, as degenerative 
arthritis.  

DCs 5260 and 5261 set forth rating schedules for limitation 
of motion of the leg.  38 C.F.R. § 4.71a, DCs 5260, 5261.  
With respect to limitation of leg flexion, DC 5260 allows a 
zero percent rating for flexion limited to 60 degrees, 10 
percent for flexion limited to 45 degrees, 20 percent for 
flexion limited to 30 degrees, and a maximum of 30 percent 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.

DC 5261, which governs limitation of leg extension, provides 
a zero percent rating for extension limited to 5 degrees, 10 
percent for extension limited to 10 degrees, 20 percent for a 
limitation to 15 degrees, 30 percent for a limitation to 20 
degrees, 40 percent for extension limited to 30 degrees, and 
a maximum of 50 percent for a limitation to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.

Separate ratings under DC 5260 and DC 5261 may be assigned 
for disability of the same joint.  See VAOPGCPREC 9-04.

DC 5256, which governs ankylosis of the knee, permits a 30 
percent rating for favorable angle in full extension, or in 
slight flexion between zero degrees and 10 degrees, while a 
veteran will garner a 40 percent rating with flexion between 
10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.  When a 
veteran has flexion between 20 degrees and 45 degrees, a 50 
percent rating is for assignment, and knee ankylosis that is 
extremely unfavorable, with flexion at an angle of 45 degrees 
or more warrants a maximum 60 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5256.

DC 5257 governs other impairment of the knee.  It assigns 
respective ratings of 10, 20 and 30 percent for slight, 
moderate or severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.

Separate ratings may also be assigned for knee disability 
under DC 5257 where there is X-ray evidence of arthritis in 
addition to recurrent subluxation or lateral instability.  
See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage in parts of 
the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  The Board observes that 38 
C.F.R. § 4.40 does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

A VA examination in December 2003 showed the left knee to 
have a normal appearance, with forward flexion to 140 degrees 
and extension to 0 degrees.  Range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  The drawer and McMurray' s 
tests were within normal limits.  X-rays revealed no 
abnormality.  No pertinent diagnosis was set forth as it was 
the examiner's opinion that no pathology of the left knee was 
present.  

Subsequently compiled VA examination and treatment records, 
inclusive of a report of a Persian Gulf Registry evaluation 
in June 2004, are negative for documented complaints 
regarding the left knee or clinical findings identifying any 
abnormality thereof.  

Notwithstanding the veteran's contentions as to the presence 
of left knee instability and pain, the record as it was 
constituted from July 1, 2003, to February 28, 2005, fails to 
any corroborative evidence thereof.  In fact, the evidence 
then of record shows no limitation of motion of the veteran's 
left knee joint, or for that matter, any other abnormality, 
including subluxation, lateral instability, or ankylosis.  
Likewise, no element of pain or functional loss was 
documented and there was no radiographic evidence of an 
arthritic process.  On that basis, an initial rating in 
excess of 0 percent for patellar tenonitis of the left knee 
is not for assignment prior to March 1, 2005, based on DC 
5014 or any other DC, any other section of the Code of 
Federal Regulations including those pertaining to pain and 
functional loss, or any applicable jurisprudence.  Fenderson, 
supra.  

As the preponderance of the evidence is against the claim for 
an initial or staged compensable rating for the veteran's 
left knee disability prior to March 1, 2005, the benefit of 
the doubt doctrine is not applicable and this aspect of the 
claim must be is denied.  See 38 U.S.C.A. § 5107(b); Ortiz, 
supra; Gilbert, supra.


ORDER

An initial or staged compensable rating for hemorrhoids is 
denied.  

An initial or staged compensable rating for patellar 
tendonitis of the left knee prior to March 1, 2005, is 
denied.


REMAND

The Board notes that it has been more than three years since 
the veteran's left knee disability was last evaluated by 
means of a VA medical examination.  In the interim, the 
record reflects that the veteran has regularly sought and 
received medical assistance for his left knee disorder, and 
he contends that a rating in excess of 10 percent is 
warranted from March 1, 2005, based on postoperative 
residuals, inclusive of recurring instability, constant pain, 
and use of a permanent knee brace.  On that basis, it is 
determined that further medical evaluation by VA as to the 
veteran's service-connected left knee disorder is warranted 
and remand is required to effectuate this request.  38 C.F.R. 
§ 3.327 (2007). 

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159, the veteran must be notified of 
what information and evidence are needed 
to substantiate his claim for an initial 
rating in excess of 10 percent for 
patellar tendonitis of the left knee from 
March 1, 2005.  The veteran should be 
notified by written correspondence of any 
information and evidence not of record 
(1) that is necessary to substantiate his 
claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to 
provide; and (4) must ask the veteran to 
provide any evidence in his possession 
that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  If requested, VA will 
assist him in obtaining records of 
treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and written 
authorization.

Pursuant to the holding in Fenderson v. 
West, 12 Vet. App. 119 (1999), the 
veteran should also be advised that at 
the time of initial rating, separate or 
"staged" ratings may be assigned for 
separate periods of time based on the 
facts found regarding the specific 
disability under consideration.  

The veteran should also be instructed per 
the holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that assignment 
of a 10 percent or greater rating for 
left knee tendonitis is dependent on the 
degree to which there is limitation of 
motion of the left knee joint, as well as 
the effects of pain and functional loss, 
or in the alternative, the existence and 
degree of ankylosis, recurrent 
subluxation, lateral instability, 
dislocation of semilunar cartilage, 
impairment of the tibia and fibula, 
and/or genu recurvatum.  

Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to him.

2.  All pertinent VA treatment reports, 
not already of record, should be obtained 
for inclusion in the veteran's claims 
folder.

3.  Thereafter, the veteran should be 
afforded a VA medical examination in 
order to ascertain the nature and 
severity of his service-connected 
patellar tendonitis of the left knee.  
The claims folder should be furnished to 
the examiner for use in the study of this 
case and the report prepared as to the 
findings of such examination should 
indicate whether the claims folder was 
made available and reviewed.  Such 
evaluation should include a review of the 
veteran's medical history, as well as a 
detailed clinical evaluation, inclusive 
of range of motion studies of the left 
knee, and any indicated diagnostic 
testing.  

4.  Lastly, the issue of the veteran's 
entitlement to an initial rating in 
excess of 10 percent from March 1, 2005, 
for patellar tendonitis of the left knee, 
should be readjudicated on the basis of 
all pertinent evidence of record, and 
governing legal authority, including the 
holding in Fenderson, supra, as to the 
possibility of staged ratings.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, which should contain notice 
of all relevant actions taken on the 
claim for benefits, and set forth all 
pertinent evidence and governing law and 
regulations.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this 



remand is to obtain additional procedural and evidentiary 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




